Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 22, 2015

                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On March 9, 2015, relator Eduardo Trevino filed a petition for writ of mandamus
complaining of the trial court’s failure to rule on a pending motion. On April 8, 2015, this court
issued its opinion denying the mandamus petition as moot due to the trial court’s order signed
March 20, 2015, ruling on relator’s motion.

       Relator subsequently filed a motion to modify, asking this court to amend the trial court’s
order to include additional relief. In an original proceeding alleging the trial court’s failure to
rule on a pending motion, appropriate relief is limited to an order directing the trial court to
consider and rule upon the motion. We may not tell the trial court how it should rule. See In re
Ramirez, 994 S.W.2d 682, 684 (Tex. App.—San Antonio 1998, orig. proceeding). Relator’s
motion is DENIED.

           It is so ORDERED on April 22, 2015.


                                                        PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel
presiding.